Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to amendments filed 3/17/2021.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Joshua Cohen on 6/16/2021. 

Claims 1 and 9 – 12 have been amended as follows and new claim 16 has been added:

Claim 1 (Examiner’s Amendment)   A burner for generating a flame by combustion of a fuel, comprising: 
a tile surrounding an opening of the tile extending along a burner axis, the tile comprising: 
a first recess formed as a slot along an outside of the tile, the slot separate from and parallel to the burner axis; 



at least one oxygen lance extending parallel to the burner axis in the first recess of said tile, the at least one oxygen lance having an end region and an ejection nozzle at the end region for ejecting oxygen, 

in that said tile is an inner tile of the burner, and said air inlet is a primary air inlet of the inner tile, and the burner further comprises an outer tile surrounding an opening of the inner tile extending along the burner axis, the outer tile further comprising a front side and a rear side facing away from the front side, wherein the rear side of the outer tile comprises a secondary air inlet connected to said opening of the outer tile for feeding secondary air into said opening, and said front side of the outer tile comprises a discharge outlet for discharging a flame generated by the burner into a surrounding area, the discharge outlet of the outer tile being connected to the opening of the outer tile; and

wherein the at least one oxygen lance is slidably mounted with the ejection nozzle positioned with respect to the burner axis to be adjustable between an uppermost , wherein in said zero-position the ejection nozzle resides in a plane spanned by said front side of the tile, and wherein the uppermost position of the ejection nozzle protrudes beyond said plane along the burner axis, and wherein the lowermost position the ejection nozzle is positioned in front of said plane along the burner axis and does not protrude past said plane along the burner axis. 

Claim 9 (Canceled by Examiner’s Amendment)  
Claim 10 (Canceled by Examiner’s Amendment)  

Claim 11 (Examiner’s Amendment)   The burner according to claim 1 

Claim 12 (Examiner’s Amendment)   The burner according to claim 1 

Claim 16 (New per Examiner’s Amendment)   A burner for generating a flame by combustion of a fuel, comprising: 
a tile surrounding an opening of the tile extending along a burner axis, the tile comprising: 
a first recess formed as a slot along an outside of the tile, the slot separate from and parallel to the burner axis; 

a front side and a rear side facing away from the front side, wherein the rear side includes an air inlet connected to said opening for feeding air into said opening, and said front side includes a discharge outlet connected to said opening for discharging a flame generated by the burner into a surrounding area, and wherein the tile further comprises an inside facing said opening and an outside facing away from said opening; and 

at least one oxygen lance extending parallel to the burner axis in the first recess of said tile, the at least one oxygen lance having an end region and an ejection nozzle at the end region for ejecting oxygen, 

in that said tile is an outer tile, and said air inlet is a secondary air inlet of the outer tile, wherein the burner further comprises an inner tile surrounding an opening of the inner tile, the opening of the inner tile extending along the burner axis, the inner tile further comprising a front side and a rear side facing away from the front side, wherein the rear 

wherein the at least one oxygen lance is slidably mounted with the ejection nozzle positioned with respect to the burner axis to be adjustable between an uppermost position and a lowermost position via a zero- position located between the uppermost position and the lowermost position, wherein in said zero-position the ejection nozzle resides in a plane spanned by said front side of the tile, and wherein the uppermost position of the ejection nozzle protrudes beyond said plane along the burner axis, and wherein the lowermost position the ejection nozzle is positioned in front of said plane along the burner axis and does not protrude past said plane along the burner axis. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement for reasons of allowance.  The invention titled “LOW-NOx-BURNER” is in the field of low NOx burners featuring annular channels.  The primary reasons for allowance of claims 1 & 16 is the apparatus includes, in addition to the other claimed features, the tile includes concentric annular channels for the primary air secondary air and the oxygen lance ejection nozzle is slidably mounted in respect to the burner axis and is adjustable so as to protrude 

Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARTHA M BECTON/Examiner, Art Unit 3762        

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762